DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election with traverse of Species I, Figs. 6-10, in the Reply filed on 7 February 2022 (“Reply”) is acknowledged.  The traversal is on the ground(s) that: “In the present application, no undue [search] burden has been established if all of Species I and II are examined together because they are not patentably distinct . . .” (Reply, pg. 6, last paragraph).  This is not found persuasive because the two species may be capable of supporting separate patents, and therefore their joint prosecution would necessarily involve a bifurcated prosecution, which would be substantial and undue.  That the two species may be similarly classified does not bear on the substantiality of the prosecution of the non-elected species.  The two species are sufficiently structurally different to require different searches.
The requirement is still deemed proper and is therefore made FINAL.

Claim 18 is withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b), as being drawn to a nonelected species, there being no allowable generic or 

Drawings
The drawings are objected to because of the following informalities:
	All of the figure legends are mis-oriented on the page, that is, they face left when they should face right or up (see 37 C.F.R. § 1.84(i));
	Figs 1, 2:
		#130 indicates a catheter hub, not the flash chamber;
		#120 indicates a catheter shaft, while Figs. 3+ use #120 to identify a catheter hub;
	Fig. 4, #164 used to indicated both axles 162, 164; and
	Fig. 14 includes two lead lines without ref. nos., but there is a description at [0034] for the subject matter the lead lines indicate.

required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the first sentence is not actually a sentence.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“Intravenous Catheter and Guidewire Advancement Mechanism.”

The disclosure is objected to because of the following informalities (paragraph [xxxx]: line#):
[0027]:2, “chamber130” needs a space;
[0028]:
	7, “wire124” needs a space;
	9, the grip locations 131, 133 not shown in Fig. 4, contrary to the text of the paragraph (the Examiner suggests referencing Fig. 6); and
[0033]:3-5, Figure 14 doesn’t show the details described in the sentence (perhaps it should instead reference Figure 13).

Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not describe what a “structure” is, as recited in Claim 2.

Claim Objections
Applicant is advised that should Claim 2 be found allowable, Claim 12 will be objected to under 37 C.F.R. § 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	In the instant case, Claims 2 and 12 differ only in the further recitation in the preamble of Claim 12 of, “used by a medically trained person,” which appears to not further limit the scope of the claim.  See below concerning section 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2:
	line 6, the clause “one end used on a patient” renders the scope of the claim unclear, because a reader could not determine if Applicant has used the word, “used” to require a manipulative step of a method, which may be the basis for other rejections under secs. 112 and 101; or it is (mis-)used as a synonym for “configured to be used,” or some other meaning; 
	lines 8-9, “the vein of a patient” lacks a positive antecedent basis; 
	lines 8-9, the clause “into which blood flows from the patient through the catheter once the vein of a patient is engaged with the catheter” renders the scope of the claim unclear, because a reader could not determine if Applicant is trying claim a manipulative step of a method by stating, “once the vein . . .  is engaged”, or is attempting to state a result which will occur when the claimed structures are used in a particular way; or something else.

Claim 6, lines 7-8, the clause “wherein once the guidewire is in the vein of a body, said person can then use his/her same finger to advance the catheter by use of the push off tab” renders the scope of the claim unclear, because a reader could not determine if Applicant is trying claim a manipulative step of a method by stating “once 

Claim 7:
	line 1: “the engagement” lacks a positive antecedent basis;
	lines 1-2, it is unclear if Applicant is trying claim a manipulative step of a method by stating “being performed”, or is attempting to state a configuration of the wheel; or something else.

Claim 10, lines 1 and 2, the clause, “wherein a user is a medically trained person” renders the scope of the claim unclear because, first, the “user” is not mentioned before in the claim (or Claim 2) and, second, it is not clear how identifying a possible user of the claimed apparatus imposes a structural or functional limitation on the claim.

Claim 11, lines 2-3, is indefinite for the same reason as Claim 6, lines 7-8.

Claim 12 is a substantial duplicate of Claim 2, except for the preamble inclusion of “used by a medically trained person”, which does not present any structural or functional limitation in the claim, and therefore it is unclear how their scopes differ.
Claim 12:

	the claim suffers from the same deficiencies as stated above for Claim 2.

Claim 13, lines 1 and 2, the clause, “wherein a user is a medically trained person” renders the scope of the claim unclear because, first, the preamble of Claim 12 already references a “a medically trained person” and it is therefore unclear if this Claim 13 refers to the same or a different person and, second, it is not clear how identifying a possible user of the claimed apparatus imposes a structural or functional limitation on the claim.

Claim 14, lines 2-3, suffers from the same problems as Claims 6 and 11.

	The remaining claims are rejected because they include the same deficiencies of a claim rejected above, and do not otherwise cure the deficiency.

Claims 3 and 5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. 
Concerning Claim 3:
	it is unclear if the claim includes a transition phrase, and thus what is the preamble and what is the body of the claim;
	if the claim is interpreted such that the body of the claim begins after the comma at line 2, then the claim does not include any structural features, rendering its scope entirely unclear;
	lines 1 and 2, the clause, “controlled by one finger of an operator of the system” renders the scope of the claim unclear because the tense of the verb “to control” (“controlled”) may involve a manipulative step in an apparatus claim, which would implicate sec. 101 if this is the scope Applicant intends; and
	line 2, it is not clear if “a catheter” is the same structure as “an IV catheter” at line 1.
Concerning Claim 5, while announcing in the preamble that it may be a “method for using” and is therefore ostensibly directed to a statutory class under sec. 101, the clause, “the user can then use . . . to advance” appears to render the claim directed to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2, 6-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2010/0094310, by Warring et al. (“Warring”).
	Warring describes a system substantially as claimed by Applicant, as follows, noting that features described in Warring with respect to the embodiment of Figs. 1-3 are also part of the embodiment of Fig. 6 (see [0113]).
	Claim 2:	An intravenous catheter system (Title, Abstract; see Fig. 6) comprising: 

	a catheter (13); 
	a guidewire (11); 
	a wheel (thumbwheel 21) disposed in the structure to engage the guidewire and move the guidewire ([0113]); 
	a passageway in the catheter from one end used on a patient to a second end associated with said structure (catheter 13 has a lumen, unlabeled, through which needle 8 extends); and
	a chamber into which blood flows from the patient through the catheter once a vein of a patient is engaged with the catheter (the structure described with respect to Fig. 3 is part of the embodiment of Fig. 6; see [0102]: “A small cavity or blood flashback chamber that communicates with the lumen of the access needle 8 is positioned within the needle carrier 6, between the needle carrier nose 5 and the needle carrier 6”).

	Claim 3:	A system for using an IV catheter having a guidewire (11) controlled by one finger of an operator of the system and a catheter (13) having a push off tab (Fig. 3, unlabeled, immediately below the end of the lead line for ref. no. 27; Fig. 6, unlabeled, immediately to the left of the end of the lead line for ref. no. 27), wherein once the guidewire is in a vein of a body, the user can then use his/her same finger to advance the catheter by use of the push off tab (the structures of Fig. 6 are fully capable 

	Claim 5:	A method for using an IV catheter with a guidewire (11) and a catheter (13), wherein once the guidewire is in a vein of a patient, the user can then use his/her same finger to advance the catheter by use of a push off tab (the structures of Fig. 6 are fully capable of – “can” - being used as recited, including by grasping the housing 1 with the unused hand and then pushing off the catheter at the tab with the used hand).

	Claim 6:	An IV catheter (Title, Abstract; see Fig. 6) used by a medically trained person, comprising:
	a housing (1); 
	a catheter (13); 
	an integral wheel (thumbwheel 21) rotatably disposed in said housing and manually engageable by said person ([0113]: “In use, the safety guide wire 11 is advanced by turning the thumbwheel 21”); 
	a guidewire (11) moveable by said wheel into and through said catheter (id.); and 
	a push off tab (Fig. 3, unlabeled, immediately below the end of the lead line for ref. no. 27; Fig. 6, unlabeled, immediately to the left of the end of the lead line for ref. no. 27), wherein once the guidewire is in a vein of a body, said person can then use his/her 

	Claim 7:	(A catheter in accordance with Claim 6,) further comprising the engagement of said wheel being performed by one finger of said person (the structures of Fig. 6 are fully capable of being used as by one finger of a person, including by grasping the housing 1 with the unused hand and then pushing off the catheter at the tab with one finger of the used hand).

	Claim 8:	(A catheter in accordance with Claim 6,) further comprising a second rotatable element (22, 23) adjacent said guidewire to engage said guidewire to move said guidewire ([0113]: “However, the functions of the handle 9 and the slider 4 have been replaced by a thumbwheel 21 that engages a pair of friction wheels 22, 23, which are in contact with the safety guide wire 11”).

	Claim 9:	(A catheter in accordance with Claim 8,) wherein said wheel and said second rotatable element work together to move said guidewire in a manner controlled by said person (id.).

Claim 10:	(A catheter system in accordance with Claim 2,) wherein a user is a medically trained person and the chamber is visible to the user to disclose blood flash once the vein of a patient is engaged with the catheter ([0098], “In one embodiment, the outer housing 1 is preferably molded from a rigid, transparent medical grade plastic;” [0102], the needle carrier 6 is formed of transparent material, flashback chamber formed within the needle carrier).

	Claim 11:	(A system in accordance with Claim 2,) further comprising said catheter having a push off tab (Fig. 3, unlabeled, immediately below the end of the lead line for ref. no. 27; Fig. 6, unlabeled, immediately to the left of the end of the lead line for ref. no. 27), wherein once the guidewire is in the vein of a body, a user can then use a finger to advance the catheter by use of the push off tab (the structures of Fig. 6 are fully capable of being used as recited, including by grasping the housing 1 with the unused hand and then pushing off the catheter at the tab with the used hand).

	Claim 12:	An intravenous catheter system (Title, Abstract; see Fig. 6) used by a medically trained person, comprising: 
	a structure (1); 
	a catheter (13); 
	a guidewire (11); 

	a passageway in the catheter from one end used on a patient to a second end associated with said structure (catheter 13 has a lumen, unlabeled, through which needle 8 extends); and 
	a chamber into which blood flows from the patient through the catheter once a vein of a patient is engaged with the catheter (the structure described with respect to Fig. 3 is part of the embodiment of Fig. 6; see [0102]: “A small cavity or blood flashback chamber that communicates with the lumen of the access needle 8 is positioned within the needle carrier 6, between the needle carrier nose 5 and the needle carrier 6”).

	Claim 13:	(A system in accordance with Claim 12) wherein a user is a medically trained person and the chamber is visible to the user to disclose blood flash once the vein of a patient is engaged with the catheter ([0098], “In one embodiment, the outer housing 1 is preferably molded from a rigid, transparent medical grade plastic;” [0102], the needle carrier 6 is formed of transparent material, flashback chamber formed within the needle carrier).  

	Claim 14:	(A system in accordance with Claim 12,) wherein said catheter has a push off tab (Fig. 3, unlabeled, immediately below the end of the lead line for ref. no. 27; Fig. 6, unlabeled, immediately to the left of the end of the lead line for ref. no. 27), 

	Claim 15:	(A catheter in accordance with Claim 6,) further comprising a track (track of spool 24) in said housing for said guidewire to move.

	Claim 17:	(A catheter in accordance with Claim 15,) wherein said track forms a loop within said housing (the spool 24 is round and thus at least a portion of the track is loop-shaped).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Warring as applied to Claim 15 above, and further in view of U.S. Patent App. Publ. No. 2012/0283640, by Anderson et al. (“Anderson”).
	Warring describes a catheter device substantially as claimed by Applicant; see above.  Warring does not, however describe a stop at one end of the guidewire to limit the travel of the guidewire within the housing.
	Anderson relates to an over-the-guidewire catheter placement device and is therefore from an art which is the same as or very closely analogous to those of Applicant’s disclosure and Warring.  Anderson teaches that, in such a device, the guidewire 120 may be constructed with a stop 152 (Fig. 11), 180 (Fig. 16), “. . . to inhibit proximal movement [of the guidewire] once it engages with the through hole 150 . . . ” ([0086]) and/or, “to limit the forward advancement or backward movement of the 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Warring’s guidewire with a stop at one end of the guidewire to limit the travel of the guidewire within the housing, because Anderson teaches doing so to inhibit and/or prevent movement of a guidewire relative to the devices with which it is used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent App. Publ. No. 2010/0241177 describes a guidewire housing 136 which is also a loop.
	U.S. Patent No. 6,217,558 describes a guidewire being used to form a seal at a flashback chamber.
	The balance of the documents cited with this Office Action relate generally to guidewire assisted catheter insertion devices and devices including flashback chambers.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783